UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 97-2378



MARGIE J. THOMAS,

                                                Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-95-3240-1-6-BD)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Margie J. Thomas, Appellant Pro Se.      Laura H. Walter, GLASS,
MCCULLOUGH, SHERRILL & HARROLD, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this employment discrimination action, Appellant appeals

from the district court’s order adopting the magistrate judge’s

recommendation and granting summary judgment to Defendants. In her

appeal, Appellant raises certain claims that were not preserved in

her objections to the magistrate judge’s report. See Thomas v. Arn,

474 U.S. 140, 155 (1985) (failure to object waives appellate re-

view); see also Howard v. Secretary of HHS, 932 F.2d 505, 508-09

(6th Cir. 1991) (failure to file specific objections, as opposed to

general and conclusory ones, waives appeal). Accordingly, we dis-

miss the appeal on all grounds other than that the district court

erred in looking at company-wide treatment of employees, rather

than treatment of employees under the supervision of Appellant’s

supervisor, in determining that Appellant had failed to present a

prima facie case of discrimination. On this issue, we affirm on the

reasoning of the district court. Thomas v. Westinghouse Savannah

River Co., No. CA-95-3240-1-6-BD (D.S.C. Aug. 25, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2